Exhibit 10.50
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT is made as of this 28th day of January,
2011, by and between OLD LINE BANK, a Maryland-chartered commercial bank (the
“Bank” or “Employer”) and SANDRA BURNETT (the “Employee”).


EXPLANATORY STATEMENT




NOW THEREFORE, in consideration of the premises, the benefits provided to each
party hereunder and the mutual promises made herein, the adequacy and
sufficiency of such consideration being hereby acknowledged by the parties, the
parties agree as follows:


1.           Employment.  The Bank hereby employs the Employee as an Executive
Vice President   and agrees to continue to employ the Employee in that position
(or in any other position approved by the Bank) during the term of this
Agreement, except as otherwise provided below.


2.           Term.  The initial term and any extensions thereof are referred to
herein as the "Term." The Term of this Agreement expires on March 31, 2013.  The
Term of this Agreement is two (2) years.  On or before March 31, 2012 and on or
before each succeeding consecutive April twentieth while this Agreement is in
effect, Employer shall inform the employee whether Employer, in its sole
discretion, extends this Agreement for one additional year or such greater Term
as Employer deems appropriate.




3.           Compensation.


A.           The Employee's salary under this Agreement shall be $173,399 per
annum, payable on a bi-weekly basis. Employee may also receive an annual
discretionary bonus. In addition, provided that sufficient options are available
for grant under a stockholder approved stock option or equity incentive plan,
the Bank or such entity (the "Company") that may then control the Bank, on an
annual basis, shall grant options to Employee to purchase not less than 2, 250
shares of stock in the Bank or the Company or such greater amount as may be
determined by the Board of Directors or an appropriate committee of the Board of
Directors of the Bank or the Company.  The exercise price for the options shall
be no less than the fair market value of the Bank's or the Company's common
stock on the date the options are granted, the options must be exercised within
ten (10) years of the date of grant and the options shall be subject to such
vesting terms as the Board of Directors or an appropriate committee of the Board
of Directors of the Bank or the Company determines from time to
time.  Notwithstanding anything to the contrary contained in this Section 3 (A),
the options to be granted pursuant to this Section 3 (A) will only be evidenced
by, and will be subject to the terms and conditions of, a stock option agreement
to be entered into between the Bank and Employee or the Company and Employee.


4.           Duties.


A.           During the term of this Agreement, the Employee shall serve as the
Executive Vice President.  She shall have such powers and shall perform such
duties that are incident and customary to this office, and as granted and
assigned to her by the Chief Executive Officer (“CEO”) and/or the Board of
Directors.
 
 
 
 

--------------------------------------------------------------------------------

 

 
B.           The Employee shall devote her full time, attention, skill, and
energy to the performance of her duties under this Agreement, and shall comply
with all reasonable professional requests of the Bank; provided, however, that
the Employee will be permitted to engage in and manage personal investments and
to participate in community and charitable affairs, so long as such activities
in the judgment of the Bank’s CEO do not create a conflict of interest or
interfere with the performance of her duties under this Agreement.  In
furtherance of this commitment, the Employee shall disclose all positions she
holds with other organizations and any ownership interests she has in other
business entities where she may influence or control management decisions.  Such
disclosures shall be made at the commencement of the Employee’s employment and
from time-to-time throughout her employment where her circumstances have changed
to make such a disclosure appropriate.


C.           The Employee shall immediately notify the Company of (i) her own
illness and consequent absence from work or (ii) any intended significant change
in her plans to work for the Company.


5.           Vacation, Sick and Personal Leave.


A.           The Employee shall be entitled to a total of twenty (­­20) days of
paid vacation each calendar year, which she may use in accordance with the
Bank’s announced policy that is in effect from time-to-time.  The Employee may
take her vacation at such times that do not interfere with the performance of
her duties under this Agreement.


B.           The Employee shall be entitled to six (6) days of paid sick leave
and two (2) days of paid personal leave each calendar year, which she may use in
accordance with the Bank’s announced policy that is in effect from time-to-time.


6.           Expenses.  The Bank shall reimburse the Employee for all reasonable
expenses incurred in connection with her duties on behalf of the Bank, provided
that the Employee shall keep and present to the Bank records and receipts
relating to reimbursable expenses incurred by her.  Such records and receipts
shall be maintained and presented in a format, and with such regularity, as the
Bank reasonably may require in order to substantiate the Bank’s right to claim
income tax deductions for such expenses.  For any expenditure in excess of
$500.00, the Employee must obtain written approval from the CEO if she is to be
reimbursed for the expense.  Without limiting the generality of the foregoing,
the Employee shall be entitled to reimbursement for any business-related travel,
business-related entertainment and other costs and expenses reasonably incident
to the performance of her duties on behalf of the Bank.



7.           Fringe Benefits.


A.           Insurance.  The Employee shall receive health insurance, consistent
with the terms set forth in the plan established by the Bank for its
employees.  The Bank shall also pay the premiums for Employee to receive the
following insurance, consistent with the terms set forth in the plans
established by the Bank for its employees:  dental; life; short-term disability;
and long-term disability.

 
 
 

--------------------------------------------------------------------------------

 
                   
   B.           Banking.  The Bank shall not charge the Employee for use of a
savings account, checking account or debit card issued by the Bank.  The
Employee is eligible to have her paychecks deposited directly in any account she
has with the Bank or elsewhere.


8.           Termination of Employment.


A.           This Agreement shall terminate prior to the expiration of its Term
only upon and on the occurrence of the following:


(i)           on the death of Employee in which event all non vested stock
options shall immediately vest and Employer shall have no further obligation to
Employee other than payment of any unpaid salary and any contractually committed
obligations to provide Employee with vested benefits pursuant to a salary
continuation agreement, supplemental life insurance agreement, or other form of
retirement plan ("Retirement Benefits") in effect as of the date of death;


(ii)           on the date Employee becomes physically or mentally incapacitated
to the extent she has been unable to perform her duties under this Agreement for
a period of sixty (60) consecutive days and, in order to assist the Bank in
making such determination, the Employee agrees to make herself available for
medical examination by one or more physicians chosen by the Bank and grants to
the Bank and such physicians access to all relevant medical information,
including copies of the Employee's medical records and access to the Employee's
own physicians, in which event Employer will have no further obligation to
Employee other than payment of any unpaid salary and Retirement Benefits as of
the date of disability;


(iii)           on the effective date of Employee's voluntary resignation in
which event Employer will have no further obligation to Employee other than
payment of any unpaid salary and Retirement Benefits as of the date of voluntary
resignation;


(iv)           on the date Employer terminates Employee for "cause" as defined
below in which event Employee will have no further obligation to Employee other
than payment of any unpaid salary and Retirement Benefits as of the date of
termination; or


(v)           on the date Employer terminates Employee other than for cause in
which event (1) Employer, for the remaining Term, shall pay Employee salary and
benefits as such were paid on the date of termination, (2) Employer, for the
remaining Term, shall grant options as provided in this Agreement and (3) all
unvested options shall immediately vest and all options granted during the
remaining Term shall vest when granted.
 
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Termination for Cause.  Notwithstanding the provisions of Section 2
above, the Employee’s employment (and all of her rights and benefits under this
Agreement) shall terminate immediately after written notice upon the happening
of any one or more of the following events, which constitute “cause”:  (i)  the
Employee has breached, in any material respect, a provision of this Agreement;
(ii)  the Employee refuses to perform the duties of her employment under this
Agreement in any material respect; (iii)  the Employee has committed any act or
omission materially and adversely affecting her reputation or that of the Bank
or any of its affiliates or materially and adversely affecting any product,
policy, program or service offered through or developed by the Bank or any of
its affiliates; (iv)  the Employee is convicted of or pleads guilty to a charge
of any felony or of any lesser crime involving fraud or moral turpitude or
directed against the Bank, its affiliates or any of their shareholders,
employees, agents or contractors; (v)  the Employee commits any other act which
is inconsistent with the good faith fulfillment of her responsibilities as an
employee of the Bank or is done with the intent to harm the Bank, its affiliates
or any of their shareholders, employees, agents or contractors; (vi)  the
Employee violates any material statute, rule or regulation of any federal, state
or local governmental authority pertaining to the marketing, sale, solicitation
or offer of any product, policy or program of the Bank or its affiliates; and
(vii)  the Employee commits any other act or omission which an arbitrator or a
court of competent jurisdiction justifies as grounds for dismissal for cause.


C.           Unused Vacation, Sick and Personal Leave.  The Employee shall be
eligible to receive the remaining balance of her unused vacation and personal
leave at the termination of her employment only if she is not terminated for
“cause” as defined above and she returns all Bank property to the Bank prior to
her final day of employment.  Employee shall have no right receive any unused
sick leave.  If the Employee fails to return any Bank property prior to her last
day of employment, the Employee authorizes the Bank to deduct from her final
paycheck the reasonable cost (not value) of that item.  In the event that the
Employee elects to terminate her employment, she must provide the Company with
60 days notice as provided above in order to receive the remaining balance of
her unused vacation and personal leave.


  9.           Non-Competition Agreement.


A.           The Employee agrees that, for one (1) year following termination
from the Bank, regardless of reason, she will not, as an individual,
stockholder, officer, director, partner, agent, employee, consultant, or
representative, act for or on behalf of or have any interest, direct or
indirect, in any business similar to or competitive with the Bank’s business
within a 25-mile radius of the main office of the Bank exclusive of the State of
Virginia or Washington, D.C.


B.           The Employee agrees, during the period of employment and for one
(1) year following the termination of employment, not to solicit or sell or
attempt to solicit or sell, for her own account or on behalf of any person or
corporation other than the Bank, services or products that are competitive with
the services or products of the Bank to any customer or client to which the
Employee (or employees under her managerial control) has solicited or sold any
services or products on behalf of the Bank during any part of the two (2) years
immediately preceding the termination of her employment. This restriction shall,
in the case of a multi-location customer or client, apply to the location or
locations where Employee (or employees under her managerial control) solicited
or sold services or products, as well as any offices of that customer or client
within a 25-mile radius of the main office of the Bank.
 
 
 
 

--------------------------------------------------------------------------------

 

 
C.           Employee agrees, during the period of employment and for one (1)
year following termination, not to perform or render services or attempt to
perform or render services, for her own account or on behalf of any person or
corporation other than the Bank, for any customer or client of the Bank for
which the Employee (or employees under her managerial control) has performed any
services, during any part of the two (2) years immediately preceding the
termination of her employment. This restriction shall, in the case of a
multi-location customer or client, apply to the location or locations where the
Employee (or employees under her managerial control) performed or rendered
services, as well as any offices of that customer or client within a 25-mile
radius of the main office of the Bank.


D.           The Employee agrees, during the period of employment and for one
(1) year following termination, not to solicit or hire, either directly or
indirectly, any current employee of the Bank to work or perform services for her
own account or on behalf of any person or corporation other than the Bank, or
attempt to induce any employee to leave the employ of the Bank to work for the
Employee or any other person, firm or corporation.


E.           The Employee acknowledges that any breach of these provisions will
cause irreparable harm to the Bank and entitle the Bank to injunctive or other
equitable relief, as well as damages. In the event of a breach of Paragraphs A
through C of this Section, the Employee shall pay to the Bank liquidated damages
equal to any money received by the Employee due to violation of these
Paragraphs, as well as court costs and reasonable attorneys' fees incurred by
the Bank to enforce this Agreement. In the event of a breach of Paragraph D of
this Section, the Employee shall pay to the Bank liquidated damages equal to any
money received by the Employee due to violation of this Paragraph or the
equivalent of the most recent one (1) year's salary (at the company) of the
hired solicited employee, whichever is greater. Additionally, the Employee
agrees to pay the Bank court costs and reasonable attorneys' fees incurred by
the Bank to enforce this Agreement.


10.           Trade Secrets, Confidential Information and Intellectual
Property.  The Employee acknowledges that and as a result of her employment with
the Bank, the Employee has, is and will be making use of, acquiring, and adding
to information of a special and unique nature and value relating to the Bank's
intellectual property, trade secrets and other confidential information.  In
that regard, the Employee agrees to the following:


A.           The Employee shall not, at any time during or following her
employment with the Bank, divulge or disclose, or employ for any purpose
whatsoever, any of the Bank's trade secrets or other confidential information
that have been obtained by or disclosed to the Employee as a result of the
Employee's employment by the Bank.  For purposes of this Agreement, “trade
secrets or other confidential information" shall mean all information which is
used in the Bank's business and which gives the Bank the opportunity to obtain
advantage over its competitors who do not know or use such information,
regardless of whether written or otherwise, including, but not limited to, trade
secrets, business methods, business plans, financial data, customer lists and
contracts, pricing plans, marketing plans or strategies, security devices,
product information, billing procedures, employee lists, salaries and other
personnel information, and other business arrangements.  The term “trade secrets
or other confidential information” is not meant to include any information
which, at the time of disclosure, is generally known by the public or any
competitors of the Bank.  If the Employee has any questions regarding the
confidential status of information, she should contact the CEO.
 
 
 
 

--------------------------------------------------------------------------------

 

 
B.           All notes, data, reference items, sketches, drawings, memoranda,
records, and other materials in any way relating to any of the information
referred to in the Paragraph above or to the Bank's business shall belong
exclusively to the Bank and the Employee agrees to turn over to the Bank all
copies of such materials in the Employee's possession or control (whether hard
copy or electronic) at the Bank's request or upon the termination of the
Employee's employment.


C.           All intellectual property, including, but not limited to, all
software (including, without limitation, computer programs, object code, source
code, documentation, notes, records, work papers, and all other materials
associated therewith), and all copyrights, trademarks, patents, trade secrets
and other proprietary rights related thereto shall be deemed (1) the sole and
exclusive property of the Bank (and/or the Bank's clients or customers if the
Bank so determines), and (2) “trade secrets or other confidential
information."  The Employee also agrees that any work prepared for the Bank or
its customers or clients that are susceptible of copyright protection shall be a
work-made-for-hire for the Bank.  If any such work is deemed for any reason not
to be a work-made-for-hire, the Employee hereby agrees to irrevocably assign to
the Bank all of the Employee's right, title and interest in and to the copyright
in such work and the Employee further agrees to execute all such documents and
assurances, and to take all such action, as the Bank shall request, in order to
cause the rights assigned hereby fully to vest in the Bank.  The Employee hereby
waives all so-called “moral rights” relating to all work developed or produced
by the Employee hereunder, including, without limitation, any and all rights of
attribution, rights of approval, restriction or limitation of use or subsequent
modifications.  In furtherance of the foregoing, and not in limitation thereof,
the Employee agrees to assign the Bank all of the Employee's right, title and
interest in and to any and all ideas, concepts, know-how, techniques, processes,
methods, inventions, discoveries, developments, innovations and improvements
conceived or made by the Employee, whether alone or with others, during the
Employee's employment with the Bank, and which either (i) involve or are
reasonably related to the Bank's business or (ii) incorporate or are based on,
in whole or in part, any of the Bank's trade secrets or other confidential
information. (all of the aforesaid sometimes referred to herein as the
“Inventions”).  The Employee agrees to disclose all Inventions to the Bank
promptly, and to provide all assistance reasonably requested by the Bank in the
preservation of the Bank’s interest in the Inventions, such as by executing
documents, testifying and the like, which assistance shall be provided at the
Bank’s expense but without any additional compensation to the Employee.  The
Employee shall, at the Bank’s expense, assist the Bank or its nominee to obtain
patent protection for such Inventions in any countries the Bank may elect in its
sole discretion throughout the world.  All Inventions shall be the property of
the Bank or its nominees, whether patentable or not.  The Employee hereby
assigns and agrees to assign to the Bank, all of the Employee’s right title and
interest in and to all patent applications, patents and reissues related to any
Inventions.  The Employee agrees to execute, acknowledge and deliver all
documents, and to provide other assistance, at the Bank’s request and expense,
during and subsequent to the Employee’s employment by the Bank, confirming the
complete ownership by the Bank of any and all Inventions, enabling the Bank or
its nominees to apply for and maintain patent protection (if applicable), and/or
any other legal protection that may then be available for the Inventions.
 
 
 
 

--------------------------------------------------------------------------------

 

 
D.           The Employee acknowledges that any breach of this Section will
cause irreparable harm to the Bank and entitle the Bank to injunctive or other
equitable relief, as well as damages. Damages shall include, but are not limited
to, the Employee's payment of the court costs and reasonable attorneys' fees
incurred by the Bank to enforce this Agreement.
 
11.           Applicable Law.  This Agreement will be construed and enforced
under and in accordance with the laws of the State of Maryland.  The parties
agree that any appropriate state court located in Prince George’s County,
Maryland, will have jurisdiction of any case or controversy arising under or in
connection with this Agreement and will be a proper forum in which to adjudicate
such case or controversy.  The parties consent to the jurisdiction of such
courts.
 
12.           Entire Agreement.  This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in the Agreement.  No
amendment or modification of this Agreement will be valid or binding upon the
Employer or the Employee unless made in writing and signed by both parties.  All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.
 


13.           Severability.  The parties agree that each of the provisions
included in this Agreement is separate, distinct and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
Agreement provision will not affect the validity or enforceability of any other
provision of this Agreement.  Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision will be redrawn to make the provision consistent with and valid and
enforceable under the law or public policy.
 
14.           No Set-off by the Employee.  The existence of any claim, demand,
action or cause of action by the Employee against the Employer, or any Affiliate
of the Employer, whether predicated upon this Agreement or otherwise, will not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.
 
15.           Notice.  All notices and other communications required or
permitted under this Agreement will be in writing and, if mailed by prepaid
first-class mail or certified mail, return receipt requested, will be deemed to
have been received on the earlier of the date shown on the receipt or three
(3) business days after the postmarked date thereof.  In addition, notices
hereunder may be delivered by hand, facsimile transmission or overnight courier,
in which event the notice will be deemed effective when delivered or
transmitted.  All notices and other communications under this Agreement must be
given to the parties hereto at the following addresses:
 
 
 
 

--------------------------------------------------------------------------------

 

 

 
(i) If to the Employer, to it at:
 
 
1525 Pointer Ridge Road
 
Bowie, Maryland 20716
 
Attn: President
   
(ii) If to the Employee, to the Employee at:
 
 
_____________________________
 
_____________________________

 


16.           Assignment.  Neither party hereto may assign or delegate this
Agreement or any of its rights and obligations hereunder without the written
consent of the other party hereto.
 
17.           Waiver.  A waiver by the Employer of any breach of this Agreement
by the Employee will not be effective unless in writing, and no waiver will
operate or be construed as a waiver of the same or another breach on a
subsequent occasion.
 
18.           Interpretation.  Words importing the singular form shall include
the plural and vice versa.  The terms "herein", "hereunder", "hereby", "hereto",
"hereof" and any similar terms refer to this Agreement.  Any captions, titles or
headings preceding the text of any article, section or subsection herein are
solely for convenience of reference and will not constitute part of this
Agreement or affect its meaning, construction or effect.
 
19.           Rights of Third Parties.  Nothing herein expressed is intended to
or will be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.
 
20.           Survival.  The obligations of the Employee pursuant to Sections 5,
6, 7, 8 and 9 will survive the termination of the employment of the Employee
hereunder for the period designated under each of those respective sections.
 
21.           This Agreement shall extend to, and be binding upon the Employee,
and upon the Bank and its successors and assigns and the term “Bank” as used
herein shall include its successors and assigns whether by merger,
consolidation, combination or otherwise.


[signatures appear on following page]


 
 
 

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, under
seal, as of the day and year first hereinabove written.
 
 
ATTEST:
 
OLD LINE BANK.
     
/s/ Christine M. Rush        
 
By: /s/ James W. Cornelsen         
(SEAL)
Christine M. Rush, Secretary
 
James W. Cornelsen, President and Chief Executive Officer
                 
WITNESS:
 
/s/ Sandra Burnett                          
(SEAL)
/s/ Christine M. Rush        
 
Sandra Burnett
 
     


 
 
 

--------------------------------------------------------------------------------
